The opinion of the court was delivered by
Fort, J.
This writ brings up certain proceedings of the court house commission of Hudson county and of the hoard of chosen freeholders of said county looking to the erection of a court house in said county.
In the case of Samuel U. Dickinson, plaintiff in error, v. The Board of Chosen Freeholders of Hudson County et al., decided.at this present term of the court, the act entitled “An act to facilitate in the acquirement o'f lands and the. erection of buildings for county purposes,” approved March 19th, 1901, under which the court house commission in this case was appointed, is held to he constitutional. This act confers the necessary power upon the court house commission to do the acts which are alleged in this case to he void. It is *597therefore unnecessary to further consider the questions raised in this case, as they have already been determined in the case of Dickinson v. Board of Chosen Freeholders, abové referred to.
The judgment of the Supreme Court is reversed and the proceedings of the court house commission are affirmed.
For affirmance — None.
For reversal- -The Chancellor, Chief Justice, Dixon, Garrison, Fort, Garretson, Swayze, Bogert, Vreden-BURGI-I, VOORHEES, VROOM, GREEN. 12.